  Exhibit 10.3


 
ACER THERAPEUTICS INC.
 
2013 Stock Incentive Plan
 
 (Amended on April 20, 2016)

 
1. Purpose.
 
The purpose of this plan (the “Plan”) is to secure for Acer Therapeutics Inc., a
Delaware corporation (the “Company”) and its shareholders the benefits arising
from capital stock ownership by employees, officers and directors of, and
consultants or advisors to, the Company and its parent and subsidiary
corporations who are expected to contribute to the Company’s future growth and
success. Under the Plan recipients may be awarded both (i) Options (as defined
in Section 2.1) to purchase the Company’s common stock, par value $0.0001
(“Common Stock”) and (ii) shares of Common Stock (“Restricted Stock Awards”).
Except where the context otherwise requires, the term “Company” shall include
any parent and all present and future subsidiaries of the Company as defined in
Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended or
replaced from time to time (the “Code”). Those provisions of the Plan which make
express reference to Section 422 of the Code shall apply only to Incentive Stock
Options (as that term is defined below). Appendix Z to this Plan shall apply
only to participants in the Plan who are residents of the State of California.
 
2. Types of Awards and Administration.
 
2.1 Options. Options granted pursuant to the Plan (“Options”) shall be
authorized by action of the Board of Directors of Acer Therapeutics Inc. (the
“Board” or “Board of Directors”) and may be either incentive stock options
(“Incentive Stock Options”) meeting the requirements of Section 422 of the Code
or non-statutory Options which are not intended to meet the requirements of
Section 422. All Options when granted are intended to be non-statutory Options,
unless the applicable Option Agreement (as defined in Section 5.1) explicitly
states that the Option is intended to be an Incentive Stock Option. The vesting
of Options may be conditioned upon the completion of a specified period of
employment with the Company and/or such other conditions or events as the Board
may determine. The Board may also provide that Options are immediately
exercisable subject to certain repurchase rights in the Company dependent upon
the continued employment of the optionee and/or such other conditions or events
as the Board may determine.
 
2.1.1 Incentive Stock Options. Incentive Stock Options may only be granted to
employees of the Company. For so long as the Code shall so provide, Options
granted to any employee under the Plan (and any other incentive stock option
plans of the Company) which are intended to constitute Incentive Stock Options
shall not constitute Incentive Stock Options to the extent that such Options, in
the aggregate, become exercisable for the first time in any one calendar year
for shares of Common Stock with an aggregate fair market value (determined as of
the respective date or dates of grant) of more than $100,000. If an Option is
intended to be an Incentive Stock Option, and if for any reason such Option (or
any portion thereof) shall not qualify as an Incentive Stock Option, then, to
the extent of such nonqualification, such Option (or portion thereof) shall be
regarded as a non-statutory Option appropriately granted under the Plan provided
that such Option (or portion thereof) otherwise meets the Plan’s requirements
relating to non-statutory Options.
 
 
 
2.2 Restricted Stock Awards. The Board in its discretion may grant Restricted
Stock Awards, entitling the recipient to acquire, for a purchase price
determined by the Board, shares of Common Stock subject to such restrictions and
conditions as the Board may determine at the time of grant (“Restricted Stock”),
including continued employment and/or achievement of pre-established performance
goals and objectives.
 
2.3 Administration.
 
(a) The Plan shall be administered by the Board, whose construction and
interpretation of the terms and provisions of the Plan shall be final and
conclusive. The Board may in its sole discretion authorize issuance of
Restricted Stock, the grant of Options and the issuance of shares upon exercise
of such Options as provided in the Plan. The Board shall have authority, subject
to the express provisions of the Plan, to construe Restricted Stock Agreements,
Option Agreements and the Plan, to prescribe, amend and rescind rules and
regulations relating to the Plan, to determine the terms and provisions of
Restricted Stock Agreements and Option Agreements, and to make all other
determinations in the judgment of the Board necessary or desirable for the
administration of the Plan. The Board may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any Restricted Stock
Agreement or Option Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect and it shall be the sole and final judge
of such expediency. No director or person acting pursuant to authority delegated
by the Board shall be liable for any action or determination under the Plan made
in good faith.
 
(b) The Board may, to the full extent permitted by or consistent with applicable
laws or regulations, delegate any or all of its powers under the Plan to a
committee (the “Committee”) appointed by the Board, and if the Committee is so
appointed, to the extent of such delegation, all references to the Board in the
Plan shall mean and relate to such Committee, other than references to the Board
in this sentence and in Section 18 (as to amendment or termination of the Plan)
and Section 22.
 
3. Eligibility.
 
Options may be granted, and Restricted Stock may be issued, to persons who are,
at the time of such grant or issuance, employees, officers or directors of, or
consultants or advisors to, the Company; provided, that the class of persons to
whom Incentive Stock Options may be granted shall be limited to employees of the
Company.
 
3.1 10% Shareholder. If any employee to whom an Incentive Stock Option is to be
granted is, at the time of the grant of such Option, the owner of stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company (after taking into account the attribution of stock
ownership rules of Section 424(d) of the Code) (a “Greater Than 10%
Shareholder”), any Incentive Stock Option granted to such individual must: (i)
have an exercise price per share of not less than 110% of the fair market value
of one share of Common Stock at the time of grant; and (ii) expire by its terms
not more than five years from the date of grant.
 
2

 
 
4. Stock Subject to Plan.
 
Subject to adjustment as provided in Section 14.2 below, the maximum number of
shares of Common Stock which may be issued under the Plan is 165,000 shares. If
an Option shall expire or terminate for any reason without having been exercised
in full, the unpurchased shares subject to such Option shall again be available
for subsequent Option grants or Restricted Stock Awards under the Plan. If
shares of Restricted Stock shall be forfeited to, or otherwise repurchased by,
the Company pursuant to a Restricted Stock Agreement, such repurchased shares
shall again be available for subsequent Option grants or Restricted Stock Awards
under the Plan. If shares issued upon exercise of an Option are tendered to the
Company in payment of the exercise price of an Option, such tendered shares
shall again be available for subsequent Option grants or Restricted Stock Awards
under the Plan.
 
5. Forms of Restricted Stock Agreements and Option Agreements.
 
5.1 Option Agreement. Each recipient of an Option shall execute an option
agreement (“Option Agreement”) in substantially the form attached hereto as
Exhibit A (ISO) or Exhibit B (NSO) or such other form not inconsistent with the
Plan as may be approved by the Board of Directors. Such Option Agreements may
differ among recipients.
 
5.2 Restricted Stock Agreement. Each recipient of a grant of Restricted Stock
shall execute an agreement (“Restricted Stock Agreement”) in such form not
inconsistent with the Plan as may be approved by the Board of Directors. Such
Restricted Stock Agreements may differ among recipients.
 
5.3 “Lock-Up” Agreement. Unless the Board specifies otherwise, each Restricted
Stock Agreement and Option Agreement shall provide that upon the request of the
Company or the managing underwriter(s) of any offering of securities of the
Company that is the subject of a registration statement filed under the United
States Securities Act of 1933, as amended from time to time (the “Act”), the
holder of any Option or the purchaser of any Restricted Stock shall, in
connection therewith, agree in writing (in such form as the Company or such
managing underwriter(s) shall request) to the general effect that for a period
of time (not to exceed 180 days, plus such additional number of days (not to
exceed 35) as may reasonably be requested to enable the underwriter(s) of such
offering to comply with Rule 2711(f) of the Financial Industry Regulatory
Authority or any amendment or successor thereto) from the effective date of the
registration statement under the Act for such offering, the holder or purchaser
will not sell, make any short sale of, loan, grant any option for the purchase
of, or otherwise dispose of any shares of the common stock of the Company owned
or controlled by him or her.
 
6. Purchase Price.
 
6.1 General. The purchase price per share of Restricted Stock and per share of
stock deliverable upon the exercise of an Option shall be determined by the
Board, provided, however, that in the case of any Option, the exercise price
shall not be less than 100% of the fair market value of such stock, as
determined by the Board, at the time of grant of such Option, or less than 110%
of such fair market value in the case of any Incentive Stock Option granted to a
Greater Than 10% Shareholder.
 
 
3

 
 
6.2 Payment of Purchase Price. Option Agreements may provide for the payment of
the exercise price by delivery of cash or a check to the order of the Company in
an amount equal to the exercise price of such Options, or, to the extent
provided in the applicable Option Agreement, by one of the following methods:
 
(i) with the consent of the Board, by delivery to the Company of shares of
Common Stock; such surrendered shares shall have a fair market value equal in
amount to the exercise price of the Options being exercised,
 
(ii) with the consent of the Board, a personal recourse note issued by the
optionee to the Company in a principal amount equal to such aggregate exercise
price and with such other terms, including interest rate and maturity, as the
Company may determine in its discretion; provided, however, that the interest
rate borne by such note shall not be less than the lowest applicable federal
rate, as defined in Section 1274(d) of the Code,
 
(iii) with the consent of the Board, if the class of Common Stock is registered
under the Securities Exchange Act of 1934 at such time, subject to rules as may
be established by the Board, by delivery to the Company of a properly executed
exercise notice along with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company for
the purchase price,
 
(iv) with the consent of the Board, by reducing the number of Option shares
otherwise issuable to the optionee upon exercise of the Option by a number of
shares of Common Stock having a fair market value equal to such aggregate
exercise price,
 
(v) with the consent of the Board, by any combination of such methods of
payment.
 
The fair market value of any shares of Common Stock or other non-cash
consideration which may be delivered upon exercise of an Option shall be
determined by the Board of Directors. Restricted Stock Agreements may provide
for the payment of any purchase price in any manner approved by the Board of
Directors at the time of authorizing the issuance thereof.
 
7. Option Period.
 
Notwithstanding any other provision of the Plan or any Option Agreement, each
Option and all rights thereunder shall expire on the date specified in the
applicable Option Agreement, provided that such date shall not be later than ten
years after the date on which the Option is granted (or five years in the case
of an Incentive Stock Option granted to a Greater Than 10% Shareholder), and in
either case, shall be subject to earlier termination as provided in the Plan or
Option Agreement.
 
4

 
 
8. Exercise of Options.
 
8.1 General. Each Option shall be exercisable either in full or in installments
at such time or times and during such period as shall be set forth in the Option
Agreement evidencing such Option, subject to the provisions of the Plan. To the
extent not exercised, installments shall accumulate and be exercisable, in whole
or in part, at any time after becoming exercisable, but not later than the date
the Option expires.
 
8.2 Notice of Exercise. An Option may be exercised by the optionee by delivering
to the Company on any business day a written notice specifying the number of
shares of Common Stock the optionee then desires to purchase and specifying the
address to which the certificates for such shares are to be mailed (the
“Notice”), accompanied by payment for such shares. In addition, the Company may
require any individual to whom an Option is granted, as a condition of
exercising such Option, to give written assurances (the “Investment Letter”) in
a substance and form satisfactory to the Company to the effect that such
individual is acquiring the Common Stock subject to the Option for his or her
own account for investment and not with a view to the resale or distribution
thereof, and to such other effects as the Company deems necessary or advisable
in order to comply with any securities law(s).
 
8.3 Delivery. As promptly as practicable after receipt of the Notice, the
Investment Letter (if required) and payment, the Company shall deliver or cause
to be delivered to the optionee certificates for the number of shares with
respect to which such Option has been so exercised, issued in the optionee’s
name; provided, however, that such delivery shall be deemed effected for all
purposes when the Company or a stock transfer agent shall have deposited such
certificates in the United States mail, addressed to the optionee, at the
address specified in the Notice.
 
9. Nontransferability of Options.
 
No Option shall be assignable or transferable by the person to whom it is
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution. During the life of an optionee, an Option shall be
exercisable only by the optionee.
 
10. Termination of Employment; Disability; Death.  Except as may be otherwise
expressly provided in the terms and conditions of the Option Agreement, Options
shall terminate on the earliest to occur of:
 
(i)           the date of expiration thereof;
 
(ii) 
the date of termination of the optionee’s employment with, or provision of
services to, the Company by the Company for Cause (as hereinafter defined);
 
(iii) 
90 days after the date of voluntary termination of the optionee’s employment
with, or provision of services to, the Company by the optionee (other than for
death or permanent disability as defined below); or
 
5

 
 
(iv) 
90 days after the date of termination of the optionee’s employment with, or
provision of services to, the Company by the Company without Cause (other than
for death or permanent disability as defined below).
 
Until the date on which the Option so expires, the optionee may exercise that
portion of his or her Option which is exercisable at the time of termination of
the employment or service relationship.
 
An employment or service relationship between the Company and the optionee shall
be deemed to exist during any period during which the optionee is employed by or
providing services to the Company. Whether an authorized leave of absence or an
absence due to military or government service shall constitute termination of
the employment relationship between the Company and the optionee shall be
determined by the Board at the time thereof.
 
For purposes of this Section 10, the term “Cause” shall mean (a) any material
breach by the optionee of any agreement to which the optionee and the Company
are both parties, (b) any act (other than retirement) or omission to act by the
optionee which may have a material and adverse effect on the Company’s business
or on the optionee’s ability to perform services for the Company, including,
without limitation, the commission of any crime (other than minor traffic
violations), or (c) any material misconduct or material neglect of duties by the
optionee in connection with the business or affairs of the Company. An
optionee’s employment shall be deemed to have been terminated for Cause if the
Company determines within thirty (30) days of the termination of employment
(whether such termination was voluntary or involuntary) that termination for
Cause was warranted.
 
In the event of the permanent and total disability or death of an optionee while
in an employment or other relationship with the Company, any Option held by such
optionee shall terminate on the earlier of the date of expiration of the Option
or one year following the date of such disability or death. After disability or
death, the optionee (or in the case of death, his or her executor, administrator
or any person or persons to whom this option may be transferred by will or by
laws of descent and distribution) shall have the right, at any time prior to
such termination of an Option , to exercise the Option to the extent the
optionee was entitled to exercise such Option as of the date of his or her
disability or death. An optionee is permanently and totally disabled if he or
she is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
last for a continuous period of not less than 12 months; permanent and total
disability shall be determined in accordance with Section 22(e)(3) of the Code
and the regulations issued thereunder.
 
11. Rights as a Shareholder. The holder of an Option shall have no rights as a
shareholder with respect to any shares covered by the Option (including, without
limitation, any rights to receive dividends or non-cash distributions with
respect to such shares) until the date of issue of a stock certificate to him or
her for such shares. No adjustment shall be made for dividends or other rights
for which the record date is prior to the date such stock certificate is issued.
 
 
6

 
 
 
12. Additional Provisions. The Board of Directors may, in its sole discretion,
include additional provisions in Restricted Stock Agreements and Option
Agreements, including, without limitation, restrictions on transfer, rights of
the Company to repurchase shares of Restricted Stock or shares of Common Stock
acquired upon exercise of Options, commitments to pay cash bonuses, to make,
arrange for or guaranty loans or to transfer other property to optionees upon
exercise of Options, or such other provisions as shall be determined by the
Board of Directors; provided that such additional provisions shall not be
inconsistent with any other term or condition of the Plan and such additional
provisions shall not be such as to cause any Incentive Stock Option to fail to
qualify as an Incentive Stock Option within the meaning of Section 422 of the
Code.
 
13. Acceleration, Extension, Etc. The Board of Directors may, in its sole
discretion, (i) accelerate the date or dates on which all or any particular
Option or Options may be exercised or (ii) extend the period or periods of time
during which all, or any particular, Option or Options may be exercised.
 
14. Adjustment Upon Changes in Capitalization
 
14.1 No Effect of Options upon Certain Corporate Transactions. The existence of
outstanding Options shall not affect in any way the right or power of the
Company to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation, or any issue of Common Stock, or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
14.2 Adjustment Provisions. If, through or as a result of any merger,
consolidation, sale of all or substantially all of the assets of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar transaction, (i) the outstanding shares of
Common Stock are increased, decreased or exchanged for a different number or
kind of shares or other securities of the Company, or (ii) additional shares or
new or different shares or other securities of the Company or other non-cash
assets are distributed with respect to such shares of Common Stock or other
securities, an appropriate and proportionate adjustment shall be made in (x) the
maximum number and kind of shares reserved for issuance under the Plan, (y) the
number and kind of shares or other securities subject to any then outstanding
Options, and (z) the price for each share or other security subject to any then
outstanding Options, so that upon exercise of such Options, in lieu of the
shares of Common Stock for which such Options were then exercisable, the
relevant optionee shall be entitled to receive, for the same aggregate
consideration, the same total number and kind of shares or other securities,
cash or property that the owner of an equal number of outstanding shares of
Common Stock immediately prior to the event requiring adjustment would own as a
result of the event. If any such event shall occur, appropriate adjustment shall
also be made in the application of the provisions of this Section 14 and Section
15 with respect to Options and the rights of optionees after the event so that
the provisions of such Sections shall be applicable after the event and be as
nearly equivalent as practicable in operation after the event as they were
before the event.
 
7

 
 
14.3 No Adjustment in Certain Cases. Except as hereinbefore expressly provided,
the issue by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property or for labor
or services, either upon direct sale or upon the exercise of rights or warrants
to subscribe therefor, or upon conversion of shares or obligations of the
Company convertible into such shares or other securities, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
price of shares of Common Stock then subject to outstanding options.
 
14.4 Board Authority to Make Adjustments. Any adjustments under this Section 14
will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive. No fractional shares will be issued under the Plan on account of
any such adjustments.
 
15. Effect of Certain Transactions
 
15.1 General. Except as provided in any Option Agreement or Restricted Stock
Agreement to the contrary, if the Company is merged with or into or consolidated
with another corporation under circumstances where the stockholders of the
Company immediately prior to such merger or consolidation do not own after such
merger or consolidation shares representing at least fifty percent (50%) of the
voting power of the Company or the surviving or resulting corporation, as the
case may be, or if shares representing fifty percent (50%) or more of the voting
power of the Company are transferred to an Unrelated Third Party, as hereinafter
defined, or if the Company is liquidated, or sells or otherwise disposes of all
or substantially all its assets (each such transaction is referred to herein as
a “Change in Control Transaction”), the Board, or the board of directors of any
corporation assuming the obligations of the Company, may, in its discretion,
take any one or more of the following actions, as to some or all outstanding
Options or Restricted Stock Awards (and need not take the same action as to each
such Option or Restricted Stock Award): (i) provide that such Options shall be
assumed, or equivalent Options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), provided that any such Options
substituted for Incentive Stock Options shall meet the requirements of Section
424(a) of the Code, (ii) upon written notice to the optionees, provide that all
unexercised Options will terminate immediately prior to the consummation of the
Change in Control Transaction unless exercised by the optionee to the extent
otherwise then exercisable within a specified period following the date of such
notice, (iii) upon written notice to the grantees, provide that all unvested
shares of Restricted Stock shall be repurchased at cost, (iv) make or provide
for a cash payment to the optionees equal to the difference between (A) the fair
market value of the per share consideration (whether cash, securities or other
property or any combination of the above) the holder of a share of Common Stock
will receive upon consummation of the Change in Control Transaction (the “Per
Share Transaction Price”) times the number of shares of Common Stock subject to
outstanding vested Options (to the extent then exercisable at prices not equal
to or in excess of the Per Share Transaction Price) and (B) the aggregate
exercise price of such outstanding vested Options, in exchange for the
termination of such Options, or (v) provide that all or any outstanding Options
shall become exercisable and all or any outstanding Restricted Stock Awards
shall vest in part or in full immediately prior to such event. To the extent
that any Options are exercisable at a price equal to or in excess of the Per
Share Transaction Price, the Board may provide that such Options shall terminate
immediately upon the consummation of the Change in Control Transaction without
any payment being made to the holders of such Options. “Unrelated Third Party”
shall mean any person who is not, on the date of adoption of this Plan by the
Board, a holder of stock of any class or preference or any stock option of the
Company.
 
8

 
 
15.2 Substitute Options. The Company may grant Options in substitution for
options held by employees, officers or directors of, or consultants or advisors
to, another corporation who become employees, officers or directors of, or
consultants or advisors to, the Company, as the result of a merger or
consolidation of the employing corporation with the Company or as a result of
the acquisition by the Company of property or stock of the employing
corporation. The Company may direct that substitute Options be granted on such
terms and conditions as the Board considers appropriate in the circumstances.
 
15.3 Restricted Stock. In the event of a business combination or other
transaction of the type detailed in Section 15.1, any securities, cash or other
property received in exchange for shares of Restricted Stock shall continue to
be governed by the provisions of any Restricted Stock Agreement pursuant to
which they were issued, including any provision regarding vesting, and such
securities, cash, or other property may be held in escrow on such terms as the
Board of Directors may direct, to insure compliance with the terms of any such
Restricted Stock Agreement.
 
16. No Special Employment Rights. Nothing contained in the Plan or in any Option
Agreement or Restricted Stock Agreement shall confer upon any optionee or holder
of Restricted Stock any right with respect to the continuation of his or her
employment by the Company or interfere in any way with the right of the Company
at any time to terminate such employment or to increase or decrease his or her
compensation.
 
17. Other Employee Benefits. The amount of any compensation deemed to be
received by an employee as a result of the issuance of shares of Restricted
Stock or the grant or exercise of an Option or the sale of shares received upon
issuance of a Restricted Stock Award or exercise of an Option will not
constitute compensation with respect to which any other employee benefits of
such employee are determined, including, without limitation, benefits under any
bonus, pension, profit-sharing, life insurance or salary continuation plan,
except as otherwise specifically determined by the Board of Directors.
 
18. Amendment of the Plan.
 
18.1 The Board may at any time, and from time to time, modify or amend in any
respect or terminate the Plan. If shareholder approval is not obtained within
twelve months after any amendment increasing the number of shares authorized
under the Plan or changing the class of persons eligible to receive Options
under the Plan, no Options granted pursuant to such amendments shall be deemed
to be Incentive Stock Options and no Incentive Stock Options shall be issued
pursuant to such amendments thereafter.
 
18.2 The termination or any modification or amendment of the Plan shall not,
without the consent of an optionee or the holder of Restricted Stock, adversely
affect his or her rights under an Option or Restricted Stock Award previously
granted to him or her. With the consent of the recipient of Restricted Stock or
optionee affected, the Board may amend outstanding Restricted Stock Agreements
or Option Agreements in a manner not inconsistent with the Plan.
 
9

 
 
19. Withholding. The Company shall have the right to deduct from payments of any
kind otherwise due to the optionee or recipient of Restricted Stock, any
federal, state or local taxes of any kind required by law to be withheld with
respect to issuance of any shares of Restricted Stock or shares issued upon
exercise of Options. Prior to delivery of any Common Stock pursuant to the terms
of this Plan, the Board has the right to require that the optionee or recipient
of Restricted Stock remit to the Company an amount sufficient to satisfy any
minimum tax withholding obligation. Subject to the prior approval of the
Company, which may be withheld by the Company in its sole discretion, the
obligor may elect to satisfy any minimum withholding obligations, in whole or in
part, (i) by causing the Company to withhold shares of Common Stock otherwise
issuable, or (ii) by delivering to the Company a sufficient number of shares of
Common Stock. The shares so withheld shall have a fair market value equal to
such minimum withholding obligation. The fair market value of the shares used to
satisfy such minimum withholding obligation shall be determined by the Company
as of the date that the amount of tax to be withheld is to be determined. A
person who has made an election pursuant to this Section 19 may only satisfy his
or her withholding obligation with shares of Common Stock which are not subject
to any repurchase, forfeiture, unfulfilled vesting or other similar
restrictions.
 
20. Effective Date and Duration of the Plan.
 
20.1 Effective Date. The Plan shall become effective when adopted by the Board
of Directors. If shareholder approval is not obtained within twelve months after
the date of the Board’s adoption of the Plan, no Options previously granted
under the Plan shall be deemed to be Incentive Stock Options and no Incentive
Stock Options shall be granted thereafter. Amendments to the Plan not requiring
shareholder approval shall become effective when adopted by the Board.
Amendments requiring shareholder approval shall become effective when adopted by
the Board, but if shareholder approval is not obtained within twelve months of
the Board’s adoption of such amendment, any Incentive Stock Options granted
pursuant to such amendment shall be deemed to be non-statutory Options provided
that such Options are authorized by the Plan. Subject to this limitation,
Options may be granted under the Plan at any time after the effective date and
before the date fixed for termination of the Plan.
 
20.2 Termination. Unless sooner terminated by action of the Board of Directors,
the Plan shall terminate upon the close of business on the day next preceding
the tenth anniversary of the date of its adoption by the Board of Directors.
 
21. Provision for Foreign Participants. The Board of Directors may, without
amending the Plan, modify the terms of Option Agreements or Restricted Stock
Agreements to differ from those specified in the Plan with respect to
participants who are foreign nationals or employed outside the United States to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.
 
 
10

 
 
22. Requirements of Law. The Company shall not be required to sell or issue any
shares under any Option or Restricted Stock Award if the issuance of such shares
shall constitute a violation by the optionee, the Restricted Stock Award
recipient, or by the Company of any provision of any law or regulation of any
governmental authority. In addition, in connection with the Act, the Company
shall not be required to issue any shares upon exercise of any Option unless the
Company has received evidence satisfactory to it to the effect that the holder
of such Option will not transfer such shares except pursuant to a registration
statement in effect under the Act or unless an opinion of counsel satisfactory
to the Company has been received by the Company to the effect that such
registration is not required in connection with any such transfer. Any
determination in this connection by the Board shall be final, binding and
conclusive. In the event the shares issuable on exercise of an Option are not
registered under the Act or under the securities laws of each relevant state or
other jurisdiction, the Company may imprint on the certificate(s) appropriate
legends that counsel for the Company considers necessary or advisable to comply
with the Act or any such state or other securities law. The Company may
register, but in no event shall be obligated to register, any securities covered
by the Plan pursuant to the Act; and in the event any shares are so registered
the Company may remove any legend on certificates representing such shares. The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option, the grant of any Restricted Stock Award or the
issuance of shares pursuant thereto to comply with any law or regulation of any
governmental authority.
 
23. Conversion of Incentive Stock Options into Non-Qualified Options;
Termination. The Board of Directors, with the consent of any optionee, may in
its discretion take such actions as may be necessary to convert such optionee’s
Incentive Stock Options (or any installments or portions of installments
thereof) that have not been exercised on the date of conversion into
non-statutory Options at any time prior to the expiration of such Incentive
Stock Options, regardless of whether the optionee is an employee of the Company
or a parent or subsidiary of the Company at the time of such conversion. At the
time of such conversion, the Board of Directors (with the consent of the
optionee) may impose such conditions on the exercise of the resulting
non-statutory Options as the Board of Directors in its discretion may determine,
provided that such conditions shall not be inconsistent with this Plan. Nothing
in this Plan shall be deemed to give any optionee the right to have such
optionee’s Incentive Stock Options converted into non-statutory Options, and no
such conversion shall occur until and unless the Board of Directors takes
appropriate action. The Board of Directors, with the consent of the optionee,
may also terminate any portion of any Incentive Stock Option that has not been
exercised at the time of such termination.
 
24. Non-Exclusivity of this Plan; Non-Uniform Determinations. Neither the
adoption of this Plan by the Board of Directors nor the approval of this Plan by
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board of Directors to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.
 
 
11

 
 
The determinations of the Board of Directors under this Plan need not be uniform
and may be made by it selectively among persons who receive or are eligible to
receive Options or Restricted Stock Awards under this Plan (whether or not such
persons are similarly situated). Without limiting the generality of the
foregoing, the Board of Directors shall be entitled, among other things, to make
non-uniform and selective determinations, and to enter into non-uniform and
selective Option Agreements and Restricted Stock Agreements, as to (a) the
persons to receive Options or Restricted Stock Awards under this Plan, (b) the
terms and provisions of Options or Restricted Stock Awards, (c) the exercise by
the Board of Directors of its discretion in respect of the exercise of Options
pursuant to the terms of this Plan, and (d) the treatment of leaves of absence
pursuant to Section 10 hereof.
 
25. Governing Law. This Plan and each Option or Restricted Stock Award shall be
governed by the laws of the State of Delaware, without regard to its principles
of conflicts of law.
 
 
12

 

 
APPENDIX Z
 
TO ACER THERAPEUTICS INC. 2013 STOCK INCENTIVE PLAN
 
FOR CALIFORNIA RESIDENTS ONLY
 
This Appendix to the Acer Therapeutics Inc. 2013 Stock Incentive Plan (the
“Plan”) shall have application only to participants in the Plan who are
residents of the State of California. Capitalized terms contained herein shall
have the same meanings given to them in the Plan, unless otherwise provided in
this Appendix. Notwithstanding any provision contained in the Plan to the
contrary and to the extent required by applicable law, the following terms and
conditions shall apply to all Options and Restricted Stock Awards (collectively
“Awards”) granted to residents of the State of California, until such time as
the Common Stock becomes subject to registration under the Securities Act of
1933:
 
1. Awards shall be nontransferable other than by will or the laws of descent and
distribution. Notwithstanding the foregoing, and to the extent permitted by
Section 422 of the Code, the Board, in its discretion, may permit distribution
of an Award to an inter vivos or testamentary trust in which the Award is to be
passed to beneficiaries upon the death of the trustor (settlor), or by gift to
“immediate family” as that term is defined in Rule 16a-1(e) of the United States
Exchange Act of 1934.
 
2. Unless employment is terminated for Cause, the right to exercise an Option in
the event of termination of employment, to the extent that the optionee is
otherwise entitled to exercise an Option on the date employment terminates,
shall be
 
(a) at least six months from the date of termination of employment if
termination was caused by death or permanent disability; and
 
(b) at least 30 days from the date of termination if termination of employment
was caused by other than death or permanent disability;
 
(c) but in no event later than the remaining term of the Option.
 
3. Any Award exercised before shareholder approval is obtained shall be
rescinded if shareholder approval is not obtained within 12 months of the
Board’s adoption of the Plan.
 
 
